DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49, 50, 57-59, 61-65, 69-71, and 77-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY (US 6,366,056) in view of CHIANG (US 2010/0323244).
	Regarding claim 49, PODRAZHANSKY discloses a method of conditioning a positive electrode of a battery (col 3, ll. 1-34), comprising the following steps in the following order: 
 	(a) performing at least one usage cycle, wherein the usage cycle is limited to a maximum charge voltage (col 11, l. 10 – col 12,  l. 3), and wherein the battery comprises a positive electrode having an electrochemically active conversion material and metal agglomerates (col 3, ll. 26-30); 
 	(b) applying a current or power to charge the battery until a conditioning voltage is reached (col 7, ll. 10-14; col 7, ll. 55-58: conditioning voltage is dependent on state of charge), wherein the conditioning voltage is higher than the maximum charge voltage (Fig. 1 depicts the graph of the applied current and voltage, wherein conditioning voltage/current is applied followed by a rest period; col 3, ll. 38-51: a conditioning voltage higher than the maximum charge voltage is implied in the disclosure of determining a difference between the charge pulse voltage and the open circuit voltage, and terminating charging of the battery if the difference is less than a predetermined value); 
 	(c) continuing to charge the battery at the conditioning voltage until the battery reaches a maximum conditioning charge (col 11, ll. 1-7: charging is terminated when the open circuit voltage reaches a predetermined value, wherein the predetermined value corresponds to a fully charged cell, and a maximum conditioning voltage that is applied to the cell corresponds to a fully charged cell); 
 	wherein the positive electrode, having an electrochemically active conversion material and metal agglomerates, is less agglomerated after the conditioning charge compared to after the at least one of the usage cycle but before the conditioning charge (col 3, ll. 1-34).
 	PODRAZHANSKY fails to disclose the conversion material comprises fluorine and a metal selected from the group consisting of cobalt, copper, nickel, manganese, and iron, wherein the battery comprises a lithium metal negative electrode.
 	CHIANG discloses the conversion material comprises fluorine and a metal selected from the group consisting of cobalt, copper, nickel, manganese, and iron (¶ 0059), wherein the battery comprises a lithium metal negative electrode (¶ 0055).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of conditioning a positive electrode of a battery of PODRAZHANSKY by utilizing the conversion material and lithium metal negative electrode of CHIANG in order to utilize the known characteristics of the recited conversion material and lithium metal negative electrode.
 	Regarding claim 50, PODRAZHANSKY discloses the method is simultaneously performed on a plurality of batteries connected in a battery pack (col 12, ll. 14-15).
 	Regarding claim 57, PODRAZHANSKY discloses the method is initiated based on a trigger event (col 9, ll. 45-67).
 	Regarding claim 58, PODRAZHANSKY discloses the trigger event comprises a threshold loss of battery capacity (col 9, ll. 45-67).
 	Regarding claim 59, PODRAZHANSKY discloses the trigger event comprises an increase in overpotential or hysteresis (col 9, ll. 45-67). 	
 	Regarding claim 61, PODRAZHANSKY as modified by CHIANG teaches the conversion material comprises FeF3 (CHIANG, ¶ 0059).
	Regarding claim 62, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 49 but fails to disclose the conditioning voltage is at least 4 V. However, PODRAZHANSKY discloses the conditioning voltage as a result effective variable (col 7, ll. 10-14; col 7, ll. 55-58). It would have been obvious to one having ordinary skill in the art to provide the conditioning voltage as at least 4V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
 	Regarding claim 63, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 62 but fails to disclose the maximum charge voltage is 4 V or lower. However, PODRAZHANSKY discloses the maximum charge voltage as a result effective variable (col 2, ll. 28-30). It would have been obvious to one having ordinary skill in the art to provide the maximum charge voltage is 4V or lower, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
 	Regarding claim 64, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 63 but fails to disclose the conditioning voltage is at least 4.5 V. However, PODRAZHANSKY discloses the conditioning voltage as a result effective variable (col 7, ll. 10-14; col 7, ll. 55-58). It would have been obvious to one having ordinary skill in the art to provide the conditioning voltage as at least 4.5V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
 	Regarding claim 65, PODRAZHANSKY discloses operation (c) further comprises applying a time-varying current or voltage signal that is superimposed on the conditioning voltage (col 6, ll. 43-45).
 	Regarding claim 69, PODRAZHANSKY discloses the maximum conditioning charge charges the battery to a state of charge greater than 100% (col 3, ll. 38-51; col 11, ll. 1-7).
	Regarding claim 70, PODRAZHANSKY as modified by CHIANG teaches the method as applied to 69 but fails to disclose the maximum conditioning charge corresponds to a state of charge of at least 105%. However, PODRAZHANSKY discloses the maximum conditioning charge as a result effective variable (col 7, ll. 5-14; col 11, ll. 1-7). It would have been obvious to one having ordinary skill in the art to provide the maximum conditioning charge corresponding to a state of charge of at least 105%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
 	Regarding claim 71, PODRAZHANSKY discloses prior to step (c), discharging the battery to the maximum charge voltage (col 11, ll. 8-10).
	Regarding claim 77, PODRAZHANSKY discloses operation (c) comprises monitoring charge passed or integrating current delivered to the battery over time (col 13, ll. 10-14). 
 	Regarding claim 78, PODRAZHANSKY discloses the battery is de-agglomerated of metal agglomerates after step (c) (col 9, ll. 31-37).
 	Regarding claim 79, PODRAZHANSKY discloses (e) performing at least one usage cycle, wherein the usage cycle is limited to the maximum charge voltage (col 11, l. 10 – col 12, l. 3), and wherein the charge capacity in step (e) is greater than the charge capacity in step (a) (col 3, ll. 1-34).
 	Regarding claim 80, PODRAZHANSKY discloses a method of conditioning a positive electrode of a battery (col 3, ll. 1-34), comprising the following steps in the following order: 
 	deploying the battery in an end use (col 11, l. 10 – col 12, l. 3), wherein the battery comprises a positive electrode having an electrochemically active conversion material and metal agglomerates (col 3, ll. 26-30); 
 	performing at least one usage cycle by charging and discharging the battery multiple times under operating conditions designed for the end use, wherein the operating conditions for the end use include a maximum charge voltage (col 11, l. 10 – col 12,  l. 3); 
 	determining that conditioning is to be performed (col 9, ll. 45-67); 
 	conditioning the battery by a process comprising: 
 	(i) applying a current or power to charge the battery until a conditioning voltage is reached (col 7, ll. 10-14; col 7, ll. 55-58: conditioning voltage is dependent on state of charge), wherein the conditioning voltage is higher than the maximum charge voltage (Fig. 1 depicts the graph of the applied current and voltage, wherein conditioning voltage/current is applied followed by a rest period; col 3, ll. 38-51: a conditioning voltage higher than the maximum charge voltage is implied in the disclosure of determining a difference between the charge pulse voltage and the open circuit voltage, and terminating charging of the battery if the difference is less than a predetermined value); 
 	(ii) continuing to charge the battery at the conditioning voltage until the battery reaches a maximum conditioning charge (col 11, ll. 1-7: charging is terminated when the open circuit voltage reaches a predetermined value, wherein the predetermined value corresponds to a fully charged cell, and a maximum conditioning voltage that is applied to the cell corresponds to a fully charged cell); 
 	(iii) wherein the positive electrode, having an electrochemically active conversion material and metal agglomerates, is less agglomerated after the conditioning charge compared to after the at least one of the usage cycle but before the conditioning charge (col 3, ll. 1-34); and 
 	(iv) prior to using the battery for the end use, discharging the battery to the maximum charge voltage (col 11, ll. 8-10).
  	PODRAZHANSKY fails to disclose the conversion material comprises fluorine and a metal selected from the group consisting of cobalt, copper, nickel, manganese, and iron, wherein the battery comprises a lithium metal negative electrode.
 	CHIANG discloses the conversion material comprises fluorine and a metal selected from the group consisting of cobalt, copper, nickel, manganese, and iron (¶ 0059), wherein the battery comprises a lithium metal negative electrode (¶ 0055).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of conditioning a positive electrode of a battery of PODRAZHANSKY by utilizing the conversion material and lithium metal negative electrode of CHIANG in order to utilize the known characteristics of the recited conversion material and lithium metal negative electrode.
Claims 51 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY in view of CHIANG as applied to claims 49, 50, 57-59, 61-65, 69-71, and 77-80 above, and further in view of ERYOU (US 5,648,714).
 	Regarding claim 51, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 50 but fails to disclose the battery remains installed in the battery pack in a vehicle during the method. ERYOU discloses the battery remains installed in the battery pack in a vehicle during the method (col 7, ll. 15-28). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the battery remaining installed in the battery pack in a vehicle during the method in order to provide ongoing conditioning of the battery (ERYOU, col 7, ll. 15-28). 
 	Regarding claim 60, PODRAZHANSKY as modified by CHIANG and ERYOU teaches the battery is installed in an end use apparatus during operations (a) through (c) (ERYOU, col 7, ll. 15-28).
Claims 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY in view of CHIANG as applied to claims 49, 50, 57-59, 61-65, 69-71, and 77-80 above, and further in view of THORLAND (US 2005/0248313).
 	Regarding claim 53, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 49 but fails to disclose the method is initiated in response to a scheduled event. THORLAND discloses the method is initiated in response to a scheduled event (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method is initiated in response to a scheduled event in order to maintain a peak charge or charge capacity of a rechargeable battery used in a battery-powered device that accommodated sporadic use of the battery-powered device (THORLAND, ¶ 0007). 
 	Regarding claim 54, PODRAZHANSKY as modified by CHIANG and THORLAND teaches the method as applied to claim 53 but fails to disclose the scheduled event is performing a threshold number of charge-discharge cycles or passing a threshold number of coulombs or amount of energy to the battery. THORLAND further discloses the scheduled event is performing a threshold number of charge-discharge cycles or passing a threshold number of coulombs or amount of energy to the battery (¶ 0049). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the scheduled event as recited in order to maintain a peak charge or charge capacity of a rechargeable battery used in a battery-powered device that accommodated sporadic use of the battery-powered device (THORLAND, ¶ 0007).
 	Regarding claim 55, PODRAZHANSKY as modified by CHIANG and THORLAND teaches the method as applied to claim 53 but fails to disclose the scheduled event is a threshold time interval. THORLAND further discloses the scheduled event is a threshold time interval (¶ 0049). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the scheduled event as recited in order to maintain a peak charge or charge capacity of a rechargeable battery used in a battery-powered device that accommodated sporadic use of the battery-powered device (THORLAND, ¶ 0007).
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY in view of CHIANG and THORLAND as applied to claims 53-55 above, and further in view of GALE (US 2013/0026970).
 	Regarding claim 56, PODRAZHANSKY as modified by CHIANG and THORLAND teaches the method as applied to claim 53 but fails to disclose the scheduled event is a threshold distance driven by a vehicle in which the battery is installed. GALE discloses the scheduled event is a threshold distance driven by a vehicle in which the battery is installed (¶ 0002). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the scheduled event as recited in order to have enough energy in the battery to drive the vehicle a specified distance. 
Claims 66-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRZHANSKY in view of CHIANG as applied to claims 49, 50, 57-59, 61-65, 69-71, and 77-80 above, and further in view of INDA (US 2009/0087723).
 	Regarding claim 66, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 49 but fails to disclose heating the battery to a conditioning temperature. INDA discloses heating the battery to a conditioning temperature (¶ 0014, 0015, 0029). It would have been obvious to one of ordinary skill in the art at the time of the invention to include heating the battery to the conditioning temperature in order to improve battery safety and performance (INDA, ¶ 0014).  
 	Regarding claim 67, PODRAZHANSKY as modified by CHIANG and INDA teaches the method as applied to claim 66 but fails to disclose the heating comprises delivering energy to a heater while circulating fluid from the heater proximate to the battery to thereby heat the battery to the conditioning temperature. Official notice was taken that heaters with circulating fluid were an old and known expedient in the art, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the heater of PODRAZHANSKY as modified by INDA by utilizing a heater with circulating fluid in order to utilize the known characteristics of heaters which circulate fluids.
 	Regarding claim 68, PODRAZHANSKY as modified by CHIANG and INDA teaches the method as applied to claim 66 but fails to disclose the conditioning temperature is at least 90 ºC. However, INDA discloses the conditioning temperature is a result effective variable (¶ 0051, 0065-0067). It would have been obvious to one having ordinary skill in the art to include the conditioning temperature is at least 90 ºC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 72-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY in view of CHIANG as applied to claims 49, 50, 57-59, 61-65, 69-71, and 77-80 above, and further in view of GARNIER (FR2972581A1; US equivalent US 2014/0035531 is cited herein).
 	Regarding claim 72, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 71 but fails to disclose discharging energy from the battery into a second battery. GARNIER discloses discharging energy from the battery into a second battery (¶ 0063, 0095). It would have been obvious to one of ordinary skill in the art at the time of the invention to include discharging energy from the battery into a second battery in order to utilize the discharging energy instead of dissipating the discharging energy (GARNIER, ¶ 0015-0019). 
 	Regarding claim 73, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 71 but fails to disclose discharging energy from the battery through a heater and/or heat exchange system. GARNIER discloses discharging energy from the battery through a heater and/or heat exchange system (¶ 0063, 0155). It would have been obvious to one of ordinary skill in the art at the time of the invention to include discharging energy from the battery through a heater and/or heat exchange system in order to utilize the discharging energy instead of dissipating the discharging energy (GARNIER, ¶ 0015-0019). 
 	Regarding claim 74, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 71 but fails to disclose discharging energy from the battery to an external charger.  GARNIER discloses discharging energy from the battery to an external charger (¶ 0063, 0095). It would have been obvious to one of ordinary skill in the art at the time of the invention to include discharging energy from the battery to an external charger in order to utilize the discharging energy instead of dissipating the discharging energy (GARNIER, ¶ 0015-0019). 
 	Regarding claim 75, PODRAZHANSKY as modified by CHIANG and GARNIER teaches preferentially discharging energy from the battery (i) to a second battery; or (ii) to an external charger, if (i) is not available; or (iii) to a heater and/or heat exchange system, if (i) and (ii) are not available (GARNIER, ¶ 0063, 0095, 0155).
Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY in view of CHIANG as applied to claims 49, 50, 57-59, 61-65, 69-71, and 77-80 above, and further in view of YOSHIDA (US 2007/0202400).
 	Regarding claim 76, PODRAZHANSKY as modified by CHIANG teaches the method as applied to claim 49 but fails to disclose the battery comprises a stack of all solid state materials. YOSHIDA discloses the battery comprises a stack of all solid state materials (¶ 0007-0016). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the battery of PODRAZHANSKY by utilizing a stack of all solid state materials in order to utilize the known characteristics of solid state battery materials.
Response to Arguments
Applicant’s arguments with respect to claim(s) 49 and 80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 15, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 15, 2022